Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

        The application of Michael Jonely for Key Fob Isolator filed 2/03/21 has been examined. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wisnia et al. US Patent 11,285,917.

          Regarding claim 15, Wisnia et al. teaches a keysafe comprising:

a housing (208)defining an internal compartment structured to receive a key fob for a vehicle (col. 12 lines 15-31);

a door positioned to enclose the internal compartment(col. 3 lines 24-26, fig. 14A);

an inhibitor positioned to facilitate selectively inhibiting communication between the key fob and the vehicle (col. 1 line 53-col. 2 line 17, col. 12 lines 15-31); and

a controller (212) configured to control the inhibitor (col. 12 lines 32-35);

wherein the inhibitor is operable in a first mode where communication between
the key fob and the vehicle is inhibited and wherein the inhibitor is operable in a second mode where the communication between the key fob and the vehicle is permitted (col. 12 lines 15-31).
	



Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
           Regarding claims 1-14 and 20, the prior art of record is silent on teaching  a coil disposed around the internal compartment; and a controller configured to:
energize the coil to inhibit at least one of:
(i) a vehicle signals transmitted by the vehicle such that (a)
the vehicle signal does not reach the key fob or (b) the vehicle signal is unrecognizable by the key fob; or
(ii) a key fob signal transmitted by the key fob such that (a)
the key fob signal does not reach the vehicle or (b) the key fob signal is unrecognizable
by the vehicle;
de-energize the coil in response to receiving the deactivation signal
such that the vehicle signal reaches the key fob in a recognizable form, the key fob transmits the key fob signal to the vehicle in response to the vehicle signal, and the key fob signal reaches the vehicle in a recognizable form. The closest prior art of record (US 1128591, US 8134846) teaches a key safe for inhibiting the transmission/reception of a wireless signal between a Fob and a vehicle but is silent on teaching the limitation as claimed. 


Claim 16-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      Regarding claims 16-18, the prior art of record is silent on teaching the inhibitor includes a coil disposed around the internal compartment and a battery configured to facilitate energizing the coil, wherein the controller is configured to energize the coil with the battery to inhibit the communication during the first mode, and wherein the controller is configured to de-energize the coil to permit the communication during the second mode.
     Regarding claim 19,the prior art of record is silent on teaching the inhibitor includes a passive shielding material and an actuator positioned to open and close the door, wherein the controller is configured to keep the door closed to inhibit the communication during the first mode, and wherein the controller is configured to at least one of (1) engage the actuator to open the door to permit the communication during the second mode or (i1) engage the actuator to close the door when returning to the first mode from the second mode.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683